TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00300-CV



                          Cactus Canyon Quarries, Inc., Appellant

                                               v.

                        Jim Eachus and Maureen Eachus, Appellees


     FROM THE DISTRICT COURT OF LLANO COUNTY, 424TH JUDICIAL DISTRICT
          NO. 15,326-A, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant and appellees have filed a joint motion to dismiss this appeal pursuant

to their settlement agreement. We grant the joint motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Joint Motion

Filed: December 31, 2008